Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is incomplete, omitting essential elements, such omission amounting to a gap between the elements.  The omitted elements are: the plunger. It appears there is no teaching that the energy attenuation assembly of the seat could be provided without a plunger as defined. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivares WO 2013090744 in view of Sung (KR 20130084456).
Re’ claim 1. Olivares teaches A vehicle comprising:
a housing 100;
a vehicle seat 50 disposed in the housing; and
at least one energy attenuation assembly 200A 200B including an upper end coupled to the vehicle seat and a lower end coupled the housing, the at least one energy attenuation assembly configured to deflect in response to realizing a force applied by the vehicle seat. (Disclosed in the overview of the description)
Olivares does not teach that the energy attenuation assembly includes a slit disc stack having a plurality of deflectable discs. Sung teaches an energy attenuation assembly including a slit disc stack having a plurality of deflectable discs (see in particular Fig. 5 showing a stack of a plurality of disks 154-158 with various radial slits) as providing the same advantages as in the present application. 
The application does not provide any advantage of using this specific energy attenuation assembly including a slit disc stack having a plurality of deflectable discs versus alternative energy attenuation assemblies as disclosed in Olivares. The problem to be solved by the present invention may therefore be regarded as to provide an alternative energy attenuation assembly to those disclosed in Olivares. It would be obvious to one of ordinary skill in the art to use the alternative energy attenuation assembly and disc stack of Sung in the invention of Olivares in order to provide an effective equivalent to dampen impact as disclosed in Sung.
Re’ claim 2. Sung further discloses wherein slit disc stack extends along a central axis (A) from a lower stack end to an upper stack end to define a stack height, wherein the plurality of deflectable discs comprise:
a plurality of slit discs 154,157 and a plurality of spacer discs 156-158, the plurality of slit discs and the plurality of spacer discs vertically stacked in an alternating arrangement with respect to one another (Fig. 5). It would be obvious to one of ordinary skill in the art to use the alternative energy attenuation assembly and disc stack of Sung in the invention of Olivares in order to provide an effective equivalent to dampen impact as disclosed in Sung.

Allowable Subject Matter
Claims 9-20 allowed.

3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner




/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642